Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed February 17, 2022, with respect to claims 12-20 have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
12.	A method of three-dimensional printing, the method comprising: a) inductively heating a build surface on a build platform with a heating system so as to provide a preheated deposition contact point having a first deposition temperature, the heating system comprising at least two induction coils being concentric and being positioned between the build platform and [[the]] a printhead, the at least two induction coils comprising an inner coil and an outer coil, the inner coil having a smaller diameter than the outer coil; and b) depositing a print material from a printhead of a three-dimensional printing system on the preheated deposition contact point at the first deposition temperature.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed. Claims 1 and 12 are independent.
The following is an examiner’s statement of reasons for allowance: Claims 1-11 are allowable for the reasons for allowance as set forth in the office action that was mailed on February 14, 2022.
Regarding Claims 12-20, the closest prior art of record is He et al. (CN 110216289); Myerberg etal. (US 2017/0173877); Vader et al. (US 2015/0273577) and Fan et al. (CN 105499572), which was applied to the claims in the office action mailed September 13, 2021.  Suffice it to say, none of the cited prior art discloses a method of three-dimensional printing, the method comprising: a) inductively heating a build surface on a build platform with a heating system so as to provide a preheated deposition contact point having a first deposition temperature, the heating system comprising at least two induction coils being concentric and being positioned between the build platform and a printhead, the at least two induction coils comprising an inner coil and an outer coil, the inner coil having a smaller diameter than the outer coil; as claimed in independent claim 12, and as such does not anticipate the instant invention as disclosed in independent claim 12.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAYAN SALONE/Primary Examiner, Art Unit 3726